 Case: 4:19-cv-00429-JCH Doc. #: 29 Filed: 07/24/19 Page: 1 of 4 PageID #: 204



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI

   ENERGIZER BRANDS II LLC,
   ENERGIZER HOLDINGS, INC.,
   ENERGIZER MANUFACTURING,
   INC., and AMERICAN COVERS, LLC,
                                                   Civil Action No. 4:19-cv-00429
            Plaintiffs,

   vs.

   PARADISE AIR FRESH, LLC, MARC
   FUNDERLICH, and RYAN SIMONS,

            Defendants.


   JOINT STIPULATED MOTION TO STAY LITIGATION PENDING MEDIATION

         Plaintiffs Energizer Brands II LLC, Energizer Holdings, Inc., Energizer Manufacturing,

Inc., and American Covers, LLC (collectively, “Plaintiffs”) and Defendants Paradise Air Fresh,

LLC, Marc Funderlich, and Ryan Simons (collectively, “Defendants”) (Defendants and Plaintiffs

collectively, the “Parties”) hereby jointly stipulate to and respectfully request that the Court stay

the proceedings in this case and any filing or briefing deadlines therein to allow the parties to focus

on formal mediation, to occur within the next 90 days.

         On July 11, 2019, Plaintiffs filed a First Amended Complaint. Defendants’ answer or

responsive motion is due on July 25, 2019. Both before and after Plaintiffs filed the First Amended

Complaint, the Parties were engaged in informal settlement discussions. Both parties are

cautiously optimistic that they will be able to reach a settlement.

         In order to facilitate settlement discussion, the Parties have now agreed to participate in

formal mediation (the “Mediation”) in the hopes of resolving this dispute without further judicial

intervention and use of judicial resources. The Parties have jointly agreed on the selection of Leslie


                                                  1
 Case: 4:19-cv-00429-JCH Doc. #: 29 Filed: 07/24/19 Page: 2 of 4 PageID #: 205



Lott, of Lott & Fischer, as mediator and are currently working to schedule the Mediation. The

Parties expect the Mediation to occur within 90 days, with an exact date to be decided upon within

the next few weeks. Due to the prior trial commitments and business travel schedules of counsel

for Plaintiffs, the parties anticipate they may need at least 60 days for the Mediation to occur. Out

of an abundance of caution the Parties respectfully request that the proceedings be stayed for 90

days while the Mediation and the Parties’ negotiations continue. The Parties will endeavor to

mediate as soon as possible. The stay will assist the Parties in focusing on mediation and moving

toward an amicable and mutually agreed upon solution to their dispute.

       Thus, in the interest of efficient administration of justice and to avoid incurring additional

unnecessary litigation expenses, the Parties respectfully request that the Court grant this joint

motion and stay all deadlines in this case for 90 days. This request is not made for the purposes of

delay and the Parties assert that no prejudice will be caused due to this stay. The Parties will

provide the Court with a status report within seven (7) days of completion of the Mediation, and

in any case, no later than October 22, 2019, and if the mediation is unsuccessful, the Parties will

also submit a joint proposed schedule for Defendants to file their answer or responsive motion to

Plaintiffs’ Amended Complaint along with their status report.

       WHEREFORE, for the foregoing reasons and good cause shown, the Parties respectfully

request that the Court grant the Parties’ motion to stay.

DATED: July 24, 2019.

                       [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                  2
 Case: 4:19-cv-00429-JCH Doc. #: 29 Filed: 07/24/19 Page: 3 of 4 PageID #: 206



Respectfully submitted,

/s/ Jennifer Fairbairn Deal               .   /s/ Michael W. Marcil___________________
Herbert R. Giorgio Jr., Missouri Bar #58524   Matthew A. Jacober (MO. 51585)
Matthew G. Minder, Missouri Bar #61686        LATHROP GAGE, LLC
BRYAN CAVE LLP                                7701 Forsyth Blvd.
One Metropolitan Square                       Suite 500
211 North Broadway, Suite 3600                Clayton, MO 63105
St. Louis, MO 63102-2750                      Telephone: (314) 613-2845
(314) 259-2417 (telephone)                    Email: mjacober@lathropgage.com
(314) 552-8417 (facsimile)
herb.giorgio@bclplaw.com                      Michael W. Marcil (admitted Pro Hac Vice)
matt.minder@bclplaw.com                       GUNSTER, YOAKLEY & STEWART, P.A.
                                              450 East Las Olas Blvd.
 William H. Brewster (admitted Pro Hac        Suite 1400
 Vice)                                        Ft. Lauderdale, FL 33001-4206
 Jennifer Fairbairn Deal (admitted Pro Hac    Telephone: (954) 462-2000
 Vice)                                        Email: MMarcil@gunster.com
 KILPATRICK TOWNSEND &
 STOCKTON LLP                                 Christopher Benvenuto (admitted Pro Hac Vice)
 1100 Peachtree Street NE, Suite 2800         John W. Terwilleger (admitted Pro Hac Vice)
 Atlanta, GA 30309                            GUNSTER, YOAKLEY & STEWART, P.A.
 Telephone: 404-815-6500                      777 South Flagler Drive
 Facsimile: 404-815-6555                      Suite 500 East
 bbrewster@kilpatricktownsend.com             West Palm Beach, FL 33401
 jdeal@kilpatricktownsend.com                 Telephone: (561) 655-1980
                                              Email: CBenvenuto@gunster.com
                                              JTerwilleger@gunster.com
 Counsel for Plaintiffs Energizer Brands II
 LLC, Energizer Holdings, Inc., Energizer     Counsel for Defendants Paradise Air Fresh,
 Manufacturing, Inc., and American Covers,    LLC, Marc Funderlich and Ryan Simons
 LLC




                                              3
 Case: 4:19-cv-00429-JCH Doc. #: 29 Filed: 07/24/19 Page: 4 of 4 PageID #: 207



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, I electronically filed and serviced the foregoing

Motion with the Clerk of the Court using CM/ECF on counsel for Defendants.


                                                    /s/ Jennifer Fairbairn Deal
                                                        Jennifer Fairbairn Deal
